UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 16, 2014 THERMOGENESIS CORP. (Exact name of registrant as specified in its charter) Delaware 333-82900 94-3018487 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2711 Citrus Road Rancho Cordova, California95742 (Address and telephone number of principal executive offices) (Zip Code) (916) 858-5100 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 8.01Other Events As previously disclosed, on December 11, 2013, ThermoGenesis Corp. (the “Company”) received a notice from the Nasdaq Listing Qualifications Department (“NASDAQ”) notifying the Company that for 30 consecutive business days, the bid price of the Company’s common stock has closed below the minimum $1.00 per share requirement for continued inclusion under NASDAQ Listing Rule 5550(a)(2). On January 16, 2014, the Company received written notice from NASDAQ stating that the closing bid price of the Company’s common stock has been at $1.00 per share or greater for the last 10 consecutive business days, from January 2, 2014 to January 15, 2014.Accordingly, the Company has regained compliance with NASDAQ Listing Rule 5550(a)(2) and this matter is now closed. - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THERMOGENESIS CORP., a Delaware Corporation Dated:January 17, 2014 /s/ Dan T. Bessey Dan T. Bessey, Chief Financial Officer - 3 -
